Citation Nr: 1724600	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for headaches, claimed as traumatic brain injury (TBI), prior to September 10, 2014.

2.  Entitlement to a separate compensable rating for residuals of TBI.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from September 1985 to May 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO granted service connection for muscle contraction headaches and lightheadedness (also claimed as residuals of heat injury with headaches, and traumatic brain injury), and assigned a noncompensable disability rating of 0 percent, finding that the Veteran's headaches were not shown to be prostrating attacks.  The Veteran timely appealed and requested a hearing.  

A Travel Board hearing was held in March 2013.  The Veteran testified at the hearing, and a transcript of that proceeding is of record.  In February 2014, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and therefore, unable to participate in any decision made on the appeal. The Veteran was given an opportunity to appear at a hearing before another Veterans Law Judge who would decide the claim.  However, he responded in March 2014 that he did not wish to testify at an additional hearing, and asked that his case be considered on the evidence of record.

In June 2014, the Board remanded the issue of entitlement to a higher rating for the Veteran's headaches to the RO for further development, to include a VA examination to determine the severity of impairments due to muscle contraction headaches and lightheadedness prior to October 23, 2008 (the effective date VA amended the Schedule for Rating Disabilities that provided detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI), and the severity of TBI residuals since October 23, 2008.

 
After review of the results of a September 2014 VA examination, and additional evidence obtained pursuant to the Board's remand, the RO issued a rating decision that assigned a 30 percent evaluation for the Veteran's muscle contraction headaches and lightheadedness, finding that the characteristic prostrating attacks occurred on an average of once a month over the last several months.  The RO assigned an effective date of September 30, 2014, finding this was the date the RO had factual documentation showing a worsening of migraine headaches.  

In October 2015, finding that a remand was necessary to ensure compliance with the Board's prior remand instructions, the Board again remanded the issue concerning the Veteran's headaches, this time entitling the claim as "entitlement to an initial compensable disability rating, and a disability rating in excess of 30 percent from September 10, 2014 for service connected muscle contraction headaches and lightheadedness, also claimed as traumatic brain injury."  Following evidentiary development, an SSOC was issued in February 2016 that denied a disability rating in excess of 30 percent for service connected muscle contraction headaches and lightheadedness, also claimed as TBI.

In February 2016, the Veteran, through his representative, stated he did not have any additional evidence regarding the appeal; waived his right to have the case sent back to the RO; and asked that the Board consider the new evidence and proceed with adjudication of the appeal.

In May 2016, the Board granted a disability rating of 10 percent for headaches for the period from June 1, 2007 through September 9, 2014; granted a disability rating of 50 percent for headaches for the period from September 10, 2014 forward; and, denied an additional compensable rating for residuals of TBI.   

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Veteran's representative and the VA General Counsel filed a joint motion for remand (JMR) as the parties had agreed that the Board erred by failing to discuss favorable evidence of record in evaluating whether a rating higher than 10 percent for headaches prior to September 2014 was warranted, and whether a separate rating for residuals of TBI was warranted.  The Court granted the JMR in March 2017, vacating those portions of the Board's May 2016 decision that denied entitlement to a rating higher than 10 percent for headaches prior to September 10, 2014, and denied entitlement to a separate compensable rating for residuals of TBI.  Those two matters were remanded for readjudication. The case has now been returned to the Board for further adjudication.

In May 2017, the Veteran, through his representative, filed a brief, which stated he did not have any additional evidence to submit.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required.


REMAND

With respect to the matter of entitlement to a rating higher than 10 percent for headaches prior to September 10, 2014, the parties to the Joint Motion for Remand essentially noted that the Board failed to analyze whether the Veteran's testimony at his March 2013 hearing (where he testified to experiencing at least 10 prostrating headaches each month) supported assignment of a rating higher than 10 percent for headaches.  The parties then embarked on a discussion of the Board's purported failure to discuss whether September 10, 2014 was actually the first date that it became factually ascertainable that an increase in the headache disability had occurred, citing to 38 C.F.R. § 3.400(o)(2).  That regulation is not typically applicable when the issue really concerns staged rating, but nevertheless, given that the parties believe it is applicable, and as neither the statement of the case nor the supplemental statements of the case mention that regulation, the Board finds that remand is warranted to ensure the Veteran receives the due process to which he is entitled to under 38 C.F.R. § 19.31.

The Board finds that additional development is warranted in this case before a decision may be rendered on the Veteran's claim for entitlement to a separate compensable rating for residuals of TBI.

As noted in the March 2017 JMR, there is conflicting evidence that suggest there are several possible causes for the Veteran's cognitive deficiencies, to include TBI, PTSD, depression/dysthymia, and/or post-concussion syndrome.  As such, a VA examination is needed that clearly separates out any cognitive deficiencies that are due to TBI versus PTSD or any of the other possible causes, so that the residuals of the Veteran's TBI can be determined for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity and all manifestations of the Veteran's TBI residuals.  The examiner should specifically address whether any cognitive deficiencies are due to TBI, PTSD, depression, dysthymia, post-concussion syndrome, or any other cause.

If the reviewer determines that additional testing is necessary to arrive at any requested opinion, said testing should be scheduled.

2.  After completing the above, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, which must include citation to 38 C.F.R. § 3.400(o)(2), and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


